Exhibit 10.1
FIFTH AMENDMENT TO
EMPLOYMENT AGREEMENT


This Fifth Amendment, made as of February 24, 2015, by and between Minerals
Technologies Inc., a Delaware corporation (the "Employer") and Joseph C. Muscari
(the "Executive").


WHEREAS, the Employer and the Executive previously entered into an employment
agreement, dated November 27, 2006, which was subsequently amended by the First
Amendment thereto, dated as of December 18, 2008, and the Second Amendment
thereto, dated as of July 21, 2010 and the Third Amendment thereto, dated as of
February 1, 2013, and the Fourth Amendment thereto, dated as of March 1, 2014
(as amended thereby, the "Employment Agreement"); and


WHEREAS, the Employer and the Executive now wish to amend the Employment
Agreement to extend its expiration date and make certain other revisions in
connection therewith.


NOW, THEREFORE, the Employer and the Executive hereby amend the Employment
Agreement, effective February 24, 2015, as follows:


1.            The second sentence of Section 1(a) is hereby amended to read as
follows:


For purposes of this Agreement, "Term" shall mean a period of nine (9) years
beginning on the Commencement Date and ending on the day before the ninth
anniversary thereof, but not earlier than March 1, 2016.


IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment effective as of the date shown above.




MINERALS TECHNOLOGIES INC.




By:            /s/ Thomas J. Meek            2/27/15
      Thomas J.
Meek                                                                                                                Date
      Senior Vice-President, General Counsel,
      Human Resources, Secretary and Chief
      Compliance Officer




Agreed to by:



 
/s Joseph C.
Muscari                                                                                                2/27/15
Joseph C.
Muscari                                                                                                  Date

